DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive and/or moot. 
With regards to the 112a Applicants arguments are not persuasive as discussed below. Applicants first point to portions of MPEP 2163 and appear to be arguing that although elements are not being explicitly disclosed there is sufficient written description, because it is inherent or implicit. Examiner disagrees there is enough support. As stated in the MPEP 2161.01, as a first step reading claim 1 in view of the specification the method is occurring in software (otherwise it is an abstract being performed in the human mind and a 101 rejection), claims 9 and 18 recite being the being run on a processor (i.e. software/code). Thus these clearly fall under the discussion of 2161.01 and the claim elements are not explained in sufficient detail as discussed in 2161.01. Thus applicants first argument is not persuasive. 
Applicants then argue the specification provides sufficient support for the optimal windows is more than just functional language. Applicants argue the spec provides support but it is not persuasive. Applicants point to Fig. 5 and 6A-6C, Examiner notes to the extent figs. 5 and 6A-C don’t show how one gathers a reading to provide an optimal window. The discussion of figs. 5 and 6A-C does not appear to discuss power spectral density (PSD) or go into details of dominant frequencies, decomposing etc. Likewise there isn’t support from Figs. 4A-E. The specification with regards to Figs. 4C-4E, states [0077] - “decompose the BP signal into the dominant frequencies (e.g., FIGS. 4C-4D), which is then used to determine the optimal windows for delivering the stimulation (e.g., FIG. 4E).”; [0078] – “Optimal windows for stimulus are determined using the decomposed BP signal in the dominant frequencies of interest. FIG. 4E illustrates phase variations of systolic BP at the respiration frequency of 0.22 Hz and as function of time. More specifically, FIG. 4E illustrates feature extraction for determining optimal windows (e.g., timings) for providing peripheral stimulation.” And similar recitations of [0081]. Each of these paragraphs is saying it can be done without saying how it is actually done. A few non-exhaustive examples, based on the specification: (1) based on the specification when in Fig. 4E is the time for stimulation that will “improv[e] electroencephalogram (EEG) SWA within the user during the optimal windows” is never recited; (2) similar to 1, for the discussion of adjusting based on feedback. Examiner notes that while applicants say “although other types of oscillation calculations may be used” (REM dated 12/20/21) with regards to determining to determining the dominant PNS frequencies no others appear to be explained. With regards to the optimal windows and figs. 5, 6A-C an interview may be beneficial, to understand what applicants are trying to claim. Are applicants trying to claim the building of the data set (initial determination of optimal windows) or the application of already determined optimal windows and their updating etc.  
With regards to the previous 112b rejections to the lack of antecedent basis for “the stimulation”, is not persuasive claims 1/17 recite providing an indication to the circuitry which is “configured and arranged to deliver” however the claim leaves out the actual step of delivery, the via stimulation isn’t positively reciting actual stimulation just the goal of maximizing SWA if stimulation were applied. With regards to the dominant PNS oscillation the rejection is withdrawn. With regards to “the decomposing is not done with regards to the dominant PNS oscillations but to the characterizing of the of the dominant PNS oscillation” the rejection is withdrawn. With regards to the dominant phase/phase shift of .22Hz, they appear to mean different phases of respiration.  
With regards to the 103 arguments Applicants arguments are moot, the rejections have been withdrawn in view of the amendments. 

Applicants Disclosure
Examiner notes that the applicants in the Specification have pointed out inherent elements/associations of the body for example in [0028] “During sleep, CNS cortical activity gradually synchronizes resulting in high-voltage, slow frequency electroencephalogram (EEG) waves, pronounced in the deepest stage of non-rapid-eyes-movement (NREM) sleep, slow wave sleep (SWS). This pattern cyclically alternates with periods of low voltage, mixed frequency EEG combined with muscle atonia and rapid eye movements (REM), characterizing REM sleep. In association with the distinct EEG patterns that characterize the different sleep stages, there are also coordinated patterns in ANS and cardiovascular (CV) indices (e.g., increases in EEG SWA, also called delta power) which are associated with increases in high frequency heart rate variability (HRV) activity.” These are definitions/known inherent elements of the sleep cycles. 

Claim Objections
Claim 1 is objected to because of the following informalities:  it recites “bio-signal of the plurality of bio-signals and as a function of time and the sleep stages by calculating a power spectral density (PSD) indicative of oscillations in the”. There is an issue with the wording in this portion, I can’t put my finger directly on the issue but the new “and” (before “as a”) may need to be removed. Also, after “by” a “:” could be added in order to establish those are steps to achieve the goal. As drafted the “and . . . and” doesn’t really makes sense. Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per MPEP 2161.01 states “Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).” and “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)”
With respect to claim 1/9/17, Applicant is essentially claiming the result of determining an “optimal window”. Looking to Applicants specification, the examiner notes that particular steps of how this function is obtained are not disclosed and instead the specification repeats the intended result determining an “optimal window”. As noted above with cited portion of the MPEP simply restating the function/desired result is not sufficient to satisfy the written description requirement for computer implemented claims.
Similar to above claims 1/9/17 recite variations of “deliver stimulation to the user within the optimal window where the stimulation improving electroencephalogram (EEG) SWA within the user during the optimal window”. Separate from the optimal window issue discussed above, this appears to be claiming stimulation based on a desired outcome. However it’s merely an outcome it doesn’t recite how the actual stimulation is determined to be “indicative of” or the connection between how one would determine the simulating at that time is indicative of the desired outcome.
The dependent claims do not correct the issue presented above and are also rejected for the same reasons.

Examiner notes that in addition to the 112a issues above, and with the understanding Examiner maintains there is not sufficient written description as discussed above and the elements as discussed in the 112b lack clarity as discussed below, in arguendo if it is determined that there is sufficient support (and clarity) for an example from the specification (species) the specification does not provide support for the entire genus of every possible PNS Oscillation and each of the properties listed for the PNS Oscillations in claims 1, 9 and 17.  Claims 1, 9 and 17 all recite “dominant PNS oscillations” and properties which characterize the oscillations however the specification appears to only discuss the SBP signal and using the property frequency which in view of MPEP 2163(II)(A)(3)(a)(ii) does not provide sufficient disclosure as it is does not represent a representative number species to satisfy a sufficient description for the genus. The MPEP definition of a “[a] "representative number of species" means that the species which are adequately described are representative of the entire genus”. In arguendo, assuming the two examples are sufficiently disclosed they appear to the only species disclosed. While the claims recite the genus of a “PNS oscillations”, dominant oscillations and properties characterizing the PNS oscillations which can be used to determining optimal windows which is extremely broad encompassing a variety of PNS oscillations which are discussed in a list or not discussed at all, nor does it explain how these varying types of elements and the vast variety of properties achieve the optimal window determination etc. Thus the specification does not provide support for enough species to fulfill the written description for the breadth of the genus. The dependent claims share this issue and are likewise rejected for the same reasons.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 17 state The element “the stimulation” which lacks antecedent basis because the claims do not previously recite stimulating. The clams recite variations of “stimulation circuitry configured and arranged to deliver stimulation” and feedback responsive to the stimulation. However, stimulation is not positively recited in any of the independent claims. The claims depending from these claims share this issue and are also rejected for the same reasons.

Claims 1, 9 and 17 recite “the property is characterized” however it’s unclear what this entails. Examiner is unsure what is needed to show a property is characterized. Is this some additional analysis or derivation based off the decomposed signal in the dominant frequency (like converting back to time series)? is it merely gathering a value for a particular property? Is it the determination of a series of values? For the above reasons the claims are unclear and do not clearly define what the metes and bounds of the claim are. The claims depending from these claims share these issues and are also rejected for the same reasons. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brandenberger (Gabrielle Brandenberger et al., Is slow wave sleep an appropriate recording condition for heart rate variability analysis?, Autonomic Neuroscience, Volume 121, Issues 1–2, 2005, Pages 81-86, ISSN 1566-0702, https://doi.org/10.1016/j.autneu.2005.06.002. (https://www.sciencedirect.com/science/article/pii/S1566070205001219), viewed on 8/13/21) hereinafter Bran see Abstract and Conclusion; Yang (Cheryl C.H. Yang et al., Relationship between electroencephalogram slow-wave magnitude and heart rate variability during sleep in humans, Neuroscience Letters, Volume 329, Issue 2, 2002, Pages 213-216, ISSN 0304-3940, https://doi.org/10.1016/S0304-3940(02)00661-4. (https://www.sciencedirect.com/science/article/pii/S0304394002006614), viewed on 8/14/21) hereinafter Yang see abstract and conclusion; US 20170340855 see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	09 November 2022